Hedrick, J.
G.S. 15-200, in pertinent part, provides that where a probationer resides in a county or judicial district other than that in which he was placed on probation, the resident judge of the superior court of the district where the said probationer resides “. . . shall on request of the probationer, return such probationer for hearing and disposition to the county or judicial district in which such probationer was originally placed on probation; . . .
The record discloses that the defendant’s request to be returned to Surry County had been filed with the probation officer at 10:00 a.m. 17 April 1970, and that the same had been delivered to the Resident Judge before 2:00 p.m. 17 April 1970. The applicable portions of the statute are mandatory, and in the instant case required the court to return the probationer to Surry County for a hearing and disposition as to the violation of the conditions of probation. Instead, Judge Gambill heard the report of the probation officer, made findings of fact, and entered an order extending probation. He also issued a “Probation Violation Warrant and Order for a Capias” to have the defendant returned to Surry County for a further hearing as to “whether or not he has violated the terms and conditions of the Probation judgment.” The two orders appear to be contradictory.
When the motion was made by the defendant to be returned to Surry County the statute required that he be returned. It was error for Judge Gambill to conduct a hearing and extend the period of probation and the order purporting to do so is hereby vacated.
The order of Judge Gambill transferring the case to Surry County was proper.
The case is returned to Wilkes County for further proceedings consistent with this opinion.
Error and remanded.
Mallard, C.J., and Parker, J., concur.